PD-0313-15 & PD-0314-15
                        PD-0313&0314-15                      COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
March 25, 2015
                                                          Transmitted 3/25/2015 12:06:40 PM
                                                             Accepted 3/25/2015 1:19:44 PM
                                                                               ABEL ACOSTA
                    IN THE COURT OF CRIMINAL        APPEALS                            CLERK



  WALTER TENDAI CHIDYAUSIKU, §
          Appellant          §
  v.                         §                   NOS. PD-____-15
                             §                       & PD-____-15
  THE STATE OF TEXAS,        §
          Appellee           §

           AMENDED FIRST MOTION FOR EXTENSION OF TIME FOR
                FILING OF STATE’S PETITION FOR REVIEW

  TO THE HONORABLE COURT OF CRIMINAL APPEALS:

          The State requests that the Court grant an extension of time for the

  filing of the State’s petition for review in these cases. TEX.R.APP.P. 10.5(b)

  & 68.2(c). The following allegations are made in support of this motion:

                                       -I-

          The court below is the Court of Appeals for the Second Court of

  Appeals District of Texas. The style and number of the cases in the court of

  appeals is Walter Tendai Chidyausiku v. The State of Texas, cause numbers

  02-14-00077-CR and 02-14-00078-CR. On February 19, 2015, the Second

  Court of Appeals reversed the trial court’s convictions in a published opinion

  authored by Justice Lee Ann Dauphinot. No motion for rehearing was filed.

                                       - II -

          Charged with intoxication assault and intoxication manslaughter

  Appellant relied on the Supreme Court’s decision in Missouri v. McNeely,
___ U.S. ___, 133 S. Ct. 1552 (2013) during a pretrial suppression hearing.

The trial court, Hon. Michael Thomas, rejected Appellant’s motion to

suppress, and the Fort Worth Court of Appeals reversed that decision.

Chidyausiku v. State, ___ S.W.3d ___, 2015 WL 737391 (Tex. App.—Fort

Worth Feb. 19, 2015).

                                      - III -

      The appeals were perfected on February 21, 2014, the date notice of

appeal was filed.

                                      - IV -

      The current deadline for filing the State’s petition for discretionary

review is March 23, 2015.         No extension has previously been granted

regarding the State’s petition.

                                      -V-

      The extension is not requested for purposes of delay but rather to

adequately brief the legal issues warranted by the decision of the court of

appeals.

                                      - VI -

      Counsel has had the following other obligations which have prevented

her from completing the State’s petition. Before this Court, counsel filed her

Motion for Rehearing on Denial of Discretionary Review in Max David
Voltmann v. State, cause number PD-1737-13.               Counsel also filed her

petition for discretionary review in Gene Allen Burks v. State, cause number

PD-0157-15 raising three questions for review. Before the Second Court of

Appeals, counsel filed her State’s Appeal Brief in State v. Dennis M. Taylor,

cause number 02-14-00456-CR, raising three points of error. Counsel filed

another State’s Appeal Brief in State v. Laura Ann Swan, cause number

02-14-00416-CR, raising three points of error.          Counsel also presented

argument in State v. Scott Ellery Crawford, Jr., cause number

02-14-00289-CR. Counsel also reviewed a trial transcript and, ultimately,

filed her State’s Notice of Appeal in State v. Cameron Varley, cause number

02-15-00076-CR. For all of these reasons, counsel requests an additional

thirty days in which to file the State’s petition.

      WHEREFORE, PREMISES CONSIDERED, the State of Texas prays

that this Court grant this Amended First Motion for Extension of Time for

Filing the State’s Petition for Discretionary Review and extend the time for

filing of the State’s brief for thirty days to April 22, 2015.

                                      Respectfully submitted,

                                      SHAREN WILSON
                                      Criminal District Attorney
                                      Tarrant County, Texas

                                      DEBRA WINDSOR, Assistant
                                      Criminal District Attorney
                                       Chief, Post-Conviction

                                         /s/ TANYA S. DOHONEY
                                       TANYA S. DOHONEY, Assistant
                                       Criminal District Attorney
                                       State Bar No. 02760900
                                       Tim Curry Criminal Justice Center
                                       401 W. Belknap
                                       Fort Worth, Texas 76196-0201
                                       (817) 884-1687
                                       FAX (817) 884-1672
                                       COAappellatealerts@tarrantcountytx.gov


                           CERTIFICATE OF SERVICE

      A true copy of the State’s amended motion has been e-served to

opposing counsel, Hon. Wes Ball, WBnotices@ballhase.com, 4025 Woodland

Park Boulevard #100, Arlington, Texas, 76013, and to the State Prosecuting

Attorney, the Hon. Lisa McMinn, information@spa.texas.gov, P.O. Box

13046, Austin, Texas 78711 this 25th day of March, 2015.



                                         /s/ TANYA S. DOHONEY
                                        TANYA S. DOHONEY


H:\DOHONEY.D11\MOTIONS\032015 chidyausiku pdr 1x.docx